Exhibit 10.24

FORM OF

LORILLARD, INC.

RESTRICTED STOCK UNITS

AWARD CERTIFICATE

THIS CERTIFICATE, dated as of _____________________________, evidences the grant
of the Award set forth below by Lorillard, Inc., a Delaware corporation (the
“Company”) to _________________________ (the “Participant”).

RECITALS

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company has determined to grant to the Participant a Performance Award in the
form of restricted stock units representing the right to receive shares of the
Company’s common stock, par value $0.01 per share, (the “Company Stock”)
pursuant to the Lorillard, Inc. 2008 Incentive Compensation Plan (the “Plan”),
on the terms and conditions set forth herein, and hereby grants such Award.

Any capitalized terms not defined herein shall have their respective meanings as
set forth in the Plan.

NOW, THEREFORE, the Parties hereto agree as follows:

1. Grant of Restricted Stock Units. Subject to the provisions of this
Certificate and the Plan, the Company hereby grants to the Participant as of
_________________ (the “Date of Grant”) «Amount» restricted stock units
representing the right to receive shares of Company Stock pursuant to the terms
and conditions of this Certificate (the “Restricted Stock Units”), subject to
the restrictions set forth below and the terms of this Agreement. Restricted
Stock Units shall remain restricted during the Performance Period (as defined in
Section 2 below) and, if the Performance Metric (as defined in Section 2 below)
is achieved, the earned Restricted Stock Units will be converted to restricted
shares of Company Stock (“Restricted Stock”) as soon as practicable after the
end of the Performance Period. The actual number of shares of Restricted Stock
Participant may earn will range from ___% to ___% of the Restricted Stock Units
awarded and will be determined based on the Company’s achievement of the
Performance Metric set forth in Section 2 below. The Restricted Stock will
remain restricted until the third anniversary of the Date of Grant, subject to
the terms and conditions set forth herein. The Participant shall not be required
to pay any cash consideration in exchange for the Restricted Stock Units or the
Restricted Stock (together, the “Award”).

2. Performance Metric. The number of Restricted Stock Units to be converted to
shares of Restricted Stock will be determined based on the Company’s achievement
of the target adjusted earnings per share set forth in the table below (the
“Performance Metric”) for the Company’s fiscal year ___ (the “Performance
Period”) as certified by the Committee. The number of shares of Restricted Stock
will be based on a payout of ___% of the Restricted Stock Units for performance
below the Minimum level, ___% of the



--------------------------------------------------------------------------------

Restricted Stock Units at the Minimum level, ___% of the Restricted Stock Units
at the Target level and ___% of the Restricted Stock Units at the Maximum level
as set forth in the table below:

 

Performance Metric       Minimum                Target                
Maximum                            

Payouts for performance between the performance levels set forth in the table
will be based on a straight-line interpolation.

3. Restrictions and Restricted Period.

(a) Restrictions. The Award granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture as described in Section 5 below until the lapse of the
Restricted Period (as defined below).

(b) Restricted Period. The restrictions set forth above shall lapse and the
Restricted Stock, if any, shall become vested and transferable (provided, that
such transfer is otherwise in accordance with federal and state securities laws)
on the third anniversary of the Date of Grant (the period from the Date of Grant
until the date on which the restrictions lapse is the “Restricted Period”).

4. Rights of a Stockholder.

(a) Restricted Stock Units/Dividend Equivalents. From and after the Date of
Grant until conversion to Restricted Stock, the Restricted Stock Units shall not
include any rights, including but not limited to voting rights, with respect to
shares of Company Stock issuable. Subject to the restrictions, limitations and
conditions described herein and as set forth in the Plan, dividend equivalents
shall be payable on the Restricted Stock Units and shall be accrued on behalf of
the Participant at the time that cash dividends are paid to holders of Company
Stock. The dividend equivalents shall be paid to the Participant based on the
achievement of the Performance Metric within two and one-half months after the
end of the Performance Period, unless the Participant’s employment terminates
for any reason (other than termination because of the Participant’s death or
Disability or in the event of a Change in Control) prior to the date the
dividend equivalents are paid. Notwithstanding the foregoing, if the
Participant’s employment terminates because of the Participant’s death or
Disability during the Performance Period, or in the event of a Change in Control
during the Performance Period, the dividend equivalents shall be paid to the
Participant based on the number of unrestricted shares vesting pursuant to
Section 5(b) and 6, respectively, of this Agreement, and such payment shall be
made within two and one-half months after the end of the Performance Period.

(b) Restricted Stock. For so long as the Restricted Stock is held by or for the
benefit of the Participant, the Participant shall have all the rights of a
stockholder of the Company with respect to the Restricted Stock, including, but
not limited to, the right to receive dividends and the right to vote such
shares.

 

2



--------------------------------------------------------------------------------

(c) Adjustments. If there is any stock dividend, stock split or other change in
character or amount of the Award, then in such event, any and all new,
substituted or additional securities to which Participant is entitled by reason
of the Award shall be immediately subject to the restrictions and risk of
forfeiture set forth in Sections 3 and 5 with the same force and effect as the
Award subject to such restrictions and risk of forfeiture immediately before
such event.

5. Cessation of Service.

(a) Forfeiture. If the Participant’s employment terminates for any reason other
than those set forth in Section 5(b) of this Agreement or in the event of a
Change in Control, then the Award for which the Restricted Period has not lapsed
shall be forfeited to the Company without payment of any consideration by the
Company, and neither the Participant nor any of his successors, heirs, assigns,
or personal representatives shall thereafter have any further rights or
interests in the Restricted Stock Units or shares of Restricted Stock.

(b) Accelerated Vesting. If the Participant’s employment terminates because of
the Participant’s death or Disability during the Performance Period, that number
of Restricted Stock, if any, as determined pursuant to Section 1 of this
Agreement following the end of the Performance Period, shall be immediately
converted to unrestricted shares of Company Stock. If after the Performance
Period ends and prior to the end of the Restricted Period, the Participant’s
employment terminates because of the Participant’s death or Disability, the
Restricted Stock based on the achievement of the Performance Metric will
immediately vest in full.

6. Effect of Change in Control. In the event of a Change in Control during the
Performance Period, ___% of the Restricted Stock Units shall be immediately
converted to unrestricted shares of Company Stock upon such Change in Control.
In the event of a Change in Control (as defined in the Plan) after the
Performance Period, the Restricted Stock based on the achievement of the
Performance Metric if not previously vested shall become fully vested.

7. Certificates. Restricted Stock granted herein may be evidenced in such manner
as the Committee shall determine. If certificates representing Restricted Stock
are registered in the name of the Participant, then the Company may retain
physical possession of the certificate until the Restricted Period has lapsed.

8. Legends. The Company may require, as a condition of the issuance and delivery
of certificates evidencing Restricted Stock pursuant to the terms hereof, that
the certificates bear the legend as set forth immediately below, in addition to
any other legends required under federal and state securities laws or as
otherwise determined by the Committee. All certificates representing any of the
shares of Restricted Stock subject to the provisions of this Agreement shall
have endorsed thereon the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS

 

3



--------------------------------------------------------------------------------

ASSIGNEES(S) AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF
THE SHARES, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

Such legend shall not be removed until such shares of Restricted Stock vest
pursuant to the terms hereof.

9. Taxes. The Participant understands that he or she (and not the Company) shall
be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

10. Nontransferability of the Award. The Award is not transferable except (i) as
designated by the Participant by will or by the laws of descent and distribution
or (ii) as otherwise expressly permitted by the Committee including, if so
permitted, pursuant to a transfer to such Participant’s immediate family,
whether directly or indirectly or by means of a trust or partnership or
otherwise. If any rights exercisable by the Participant or benefits deliverable
to the Participant under this Certificate have not been exercised or delivered
at the time of the Participant’s death, such rights shall be exercisable by the
Designated Beneficiary, and such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of this Certificate and the Plan.

11. Clawback. Notwithstanding any other provision of this Certificate to the
contrary, the Award is subject to the terms and conditions of the Company’s
Compensation Recovery Policy adopted by the Board, as amended from time to time.

12. Notices. All notices and other communications under this Certificate shall
be in writing and shall be given by hand delivery to the other party or by
confirmed fax or overnight courier, or by postage paid first class mail,
addressed as follows:

If to the Participant:

If to the Company:

Lorillard, Inc.

714 Green Valley Road

Greensboro, NC 27408

Attention: Corporate Secretary

Facsimile: (336) 335-7707

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 12. Notice and
communications shall be effective when actually received by the addressee.

 

4



--------------------------------------------------------------------------------

13. Effect of Certificate. Except as otherwise provided hereunder, this
Certificate shall be binding upon and shall inure to the benefit of any
successor or successors of the Company, and to any transferee or successor of
the Participant pursuant to Section 10.

14. Conflicts and Interpretation. The Award is subject to the provisions of the
Plan, which are hereby incorporated by reference. In the event of any conflict
between this Certificate and the Plan, the Plan shall control. In the event of
any ambiguity in this Certificate, any term which is not defined in this
Certificate, or any matters as to which this Certificate is silent, the Plan
shall govern including, without limitation, the provisions thereof pursuant to
which the Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

15. Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Certificate.

16. Amendment. This Certificate may not be modified, amended or waived except by
an instrument in writing signed by the Company. The waiver by either party of
compliance with any provision of this Certificate shall not operate or be
construed as a waiver of any other provision of this Certificate, or of any
subsequent breach by such party of a provision of this Certificate.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Certificate to be executed on its behalf by a duly authorized officer.

 

LORILLARD, INC. By:      

 

5